COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Jessica Bhan v. Bryan James Danet and William Todd Kranz

Appellate case number:    01-10-00963-CV

Trial court case number: 0760263

Trial court:              313th District Court of Harris County

        On October 3, 2014, the Court granted the parties’ joint motion to set aside the trial
court’s judgment without regard to the merits and remand this cause to the trial court for
rendition of judgment in accordance with the parties’ agreement. See TEX. R. APP. P.
42.1(a)(2)(B). The parties have filed a joint motion requesting immediate issuance of the Court’s
mandate. See TEX. R. APP. P. 18.1(c).
      We grant the motion and direct the Clerk of the Court to issue the mandate today,
October 7, 2014. See id.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court


Date: October 7, 2014